Case 19-20485-PGH Docé67 Filed 12/09/19 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
FT. LAUDERDALE DIVISION

Case No. 19-20485-BKC-JKO
Chapter 13
In re:
MAURICE YOUNG,
Debtor. /
APPLICATION FOR COMPENSATION FOR PROFESSIONAL SERVICES
OR REIMBURSEMENT OF EXPENSES BY ATTORNEY FOR
CHAPTER 13 DEBTOR
Applicant, Michael A. Frank, was retained by the Debtor to serve in this
bankruptcy case as attorney for Debtor. A copy of the retainer agreement is attached
as Exhibit “A”. Pursuant to Local Rule 2016-1(B)(2) and the “Chapter 13 Fee
Guidelines”, applicant hereby requests the court to approve compensation and
reimbursement of expenses as follows:
A. The Retainer Agreement signed by the Debtor agrees to a fee of $ 10,000.00,
and the total paid pre-petition is $ 0.00.

B. The Safe Harbor Fee in this case would be $ 3,650.00, broken down as

follows: Base - $ 3,500.00; Cost - $ 150.00;

 

C. Total Fees Requested: $ 10,000.00
Total Expenses to be Reimbursed: $ 150.00
Amount Received To-Date: $ 0.00

(exclusive of filing fees)
Amount to be Paid through Plan: $10,000.00
1. The amount requested, if allowed, will be paid in full after 3 monthly

payments under the plan.

Page 1 of 2
Case 19-20485-PGH Docé67 Filed 12/09/19 Page 2 of 2

2. A detailed itemization of the services rendered to date and corresponding
time entries is attached as Exhibit “B”.

3. Applicant estimates that an additional n/a hours will be required to be
expended in providing legal services on behalf of the debtor(s) described below: n/a.

4. The following is a short statement of any unusual, troublesome or unique
aspects of this case which resulted in or will result in more than the usual amount of
time being expended and more than the usual amount of costs being incurred:

Undersigned had to verify that the debtor’s driver’s license and
passport were still intact. Undersigned had to review prior
cases to see how much was paid for child support and verify that
the debtor received a credit for those payments.

5. The source of compensation previously paid to applicant was from the
Debtor.

6. Applicant has not shared or agreed to share any compensation received in
connection with the bankruptcy case with any person or entity other than a member or
regular associate of applicant's firm. (If such a sharing arrangement exists, it should be
disclosed in this paragraph.)

DATED: December 9, 2019 Law Offices of Michael J. Brooks,
Michael A. Frank &
Rodolfo H. De La Guardia, Jr.
Attorneys for the Debtor
Regions Bank Bldg., Suite 620
10 Northwest Le Jeune Road
Miami, FL 33126
Telephone (305) 443-4217

By _/s/ Michael A. Frank
Michael A. Frank
Florida Bar No. 339075
CC:
Robin R. Weiner, Trustee
Maurice Young, Debtor

Page 2 of 2
